FILED
                                                                   SEPTEMBER 27, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )       No. 34959-4-III
                     Respondent,                )
                                                )
       v.                                       )
                                                )
RUDY E. WILLIAMS,                               )       UNPUBLISHED OPINION
                                                )
                     Appellant.                 )

       SIDDOWAY, J. — Rudy Williams appeals his convictions for third degree assault,

felony violation of a court order and three counts of witness tampering, entered following

a bench trial in which he represented himself.

       We reject Mr. Williams’s contentions that the amended information was

insufficient in charging felony violation of a court order; that he did not knowingly,

voluntarily and intelligently waive his right to counsel; and that the evidence is

insufficient to support his five convictions.

       We agree with him that his Sixth Amendment to the United States Constitution

right to confrontation was violated when two witness statements were admitted based on
No. 34959-4-III
State v. Williams


an insufficient demonstration of forfeiture by wrongdoing. The error in admitting the

evidence was harmless in the case of the felony violation of a court order charged in

count 1 and the witness tampering charged in counts 3 and 4. In the case of the assault

charged in count 2 and the witness tampering charged in count 5, it was not harmless,

and requires reversal and retrial.

       For those reasons, and because Mr. Williams raises no meritorious arguments in a

pro se statement of additional grounds, we affirm the convictions for counts 1, 3, and 4

and remand counts 2 and 5 for a new trial.

                     FACTS AND PROCEDURAL BACKGROUND

       At around 9:00 p.m. one evening in May 2016, Misty Shoemaker called 911 and

reported that Rudy Williams had hit her with a belt. Deputy Daniel Vargas and a second

deputy responded. Deputy Vargas spoke to Ms. Shoemaker, who was upset and crying at

the time of their arrival. She told the deputy that she and Mr. Williams had argued and

Mr. Williams had struck her three times with a belt. She showed the deputy her back,

and he saw “two distinctive belt marks,” which he photographed. Report of Proceedings

(RP) at 148. She also complained of pain to her knee, which is where she said she was

struck the third time. Nothing was visible on the knee so it was not photographed.

       Deputy Vargas then spoke to Mr. Williams, who stated that he had nothing to do

with whatever had happened with the belt. According to Mr. Williams, it was only Ms.

Shoemaker and the children who had been “horsing around” with a belt. RP at 135.

                                             2
No. 34959-4-III
State v. Williams


       The deputy also spoke to Mr. Williams’s and Ms. Shoemaker’s son, La’Quan, who

said he had seen Mr. Williams strike his mother with the belt three times.

       Deputy Vargas arrested Mr. Williams that night for fourth degree assault. Within

days, the State discovered that at the time of the assault, a valid Idaho domestic violence

order resulting from Mr. Williams’s domestic battery of Ms. Shoemaker on January 17,

2016, forbade him from having contact with her. The State refiled its case against Mr.

Williams in superior court, this time charging him with third degree assault and felony

violation of a court order. At the hearing at which the superior court granted the State’s

motion to dismiss and found probable cause for the new charges, it was informed that

public defender Richard Laws had represented Mr. Williams in connection with an earlier

controlled substances charge. It appointed Mr. Laws to represent him in this matter. Mr.

Williams did not object.

       At arraignment 10 days later, represented by Mr. Laws, Mr. Williams asked to be

heard. He told the court he wanted a different lawyer appointed, stating “there’s just too

many different issues with me and [Mr. Laws] and his office” and he did not believe Mr.

Laws would give him “a proper defense.” RP at 21. Although Mr. Williams offered to

go into specifics, the trial court stated, “This is not the day for that,” and told Mr.

Williams he should note a motion for an upcoming law and motion docket. RP at 21.

       Approximately a month later, correction officers at the Asotin County Jail

intercepted correspondence contained in an envelope addressed to “Cathy McNeil,” with

                                               3
No. 34959-4-III
State v. Williams


the envelope indicating it was from “Daniel K”—evidently Kevin Daniel, an inmate at

the jail. The correspondence was referred to Detective Jackie Nichols, who concluded

that all but one of the documents in the envelope were in Mr. Williams’s handwriting.

From the handwriting and the content of the documents, she construed them to be the

following:

    A cover letter intended for a person named Cathe McNeill, from Mr. Williams,
     thanking her for her friendship and help;
    A second page of instructions from Mr. Williams, directing Ms. McNeill to print
     out statements he had enclosed, get them signed, and deliver them as instructed.
     The page of instructions included an expression of concern that a statement from
     Ms. Shoemaker needed to be signed and notarized or Mr. Williams would be
     given 10 years, because the State could use the police report against him “even
     though [M]isty dosent [sic] show.” It also stated, “Inside is a letter to Lisa, from
     Kevin.”
    A one page letter from Kevin Daniel to Lisa Bond. Ms. Bond was one of the
     State’s witnesses in the pending Idaho domestic battery case against Mr. Williams.
     Mr. Daniel’s letter asked Ms. Bond to “[p]lease help Misty get this taken care of
     with Rudy”; and
    Three more pages in Mr. Williams’s handwriting, comprising witness statements
     for court that recanted the witnesses’ earlier statements against him in two pending
     cases. One was for Lisa Bond, to be filed in the Idaho district court. Another was
     for Ms. Shoemaker, also to be filed in the Idaho district court. The last was for
     Ms. Shoemaker, to be filed in this case.

Clerk’s Papers (CP) at 12-14. True copies of the documents, which were admitted at trial

as Exhibits P-4 through P-8, are included in an appendix.

      Detective Nichols forwarded her analysis of the documents to the Asotin County

prosecutor with a recommendation that Mr. Williams be charged with witness tampering.



                                            4
No. 34959-4-III
State v. Williams


The State amended its information in July 2016 to include three counts of witness

tampering.

       In late September 2016, Mr. Williams filed a handwritten declaration requesting

appointment of a new attorney and outlining his complaints about Mr. Laws. His

complaints all had to do with what he felt was insufficient contact with Mr. Laws and

insufficient progress in preparing his defense. On October 17, 2016, a telephonic hearing

was conducted. Mr. Laws was present, but the trial court spoke principally with Mr.

Williams, informing him that the court did not “have the ability just to appoint you

different counsel because you have disagreements with the way that you think he is

hand[ling] the case. . . . I can allow you to proceed pro se if you want.” RP at 32. Mr.

Williams stated that he did not have disagreements with Mr. Laws; the problem was “his

lack of . . . dedication to my case.” RP at 32.

       The court acknowledged Mr. Williams’s frustration but stated that if it reassigned

cases every time a defendant was dissatisfied with defense counsel, it would be

reassigning a third of all cases and would be unable to “marshal [its] resources

effectively.” RP at 33. The trial court went on to explain, “You have a right to . . . court

appointed counsel, but you don’t get to pick who it is.” RP at 33.

       Ultimately, Mr. Williams stated: “[A]t this point in my life right now, I cannot see

myself proceeding with Mr. Laws, so, therefore, I’m going to have to try to represent

myself.” RP at 34. The trial court gave the following warning: “[I]f you represent

                                              5
No. 34959-4-III
State v. Williams


yourself . . . I can’t save you from up here. . . . [Y]ou’re going to be required . . . to know

the laws of evidence and the rules of procedure just like any lawyer would be required to

do. . . . I can’t play with kid gloves just because you’re representing yourself pro se; do

you understand?” RP at 35. Mr. Williams stated, “I don’t have any choice right now at

all. I mean, I could do a better defense.” RP at 35. The trial court acceded to his waiver

of counsel.

        A few days later, on October 20, with Mr. Williams proceeding pro se, the

prosecutor met with him at the jail in an effort to negotiate a resolution to the case.

During the meeting, Mr. Williams told the prosecutor that Ms. Shoemaker and their son

would not testify against him.

        The State had filed for and been granted a material witness warrant for Ms.

Shoemaker two days earlier. Before long, she was found at her mother’s home in

Lewiston and was arrested. The State moved for her release at a hearing on October 31,

explaining that it was content to have her released on her own recognizance and “we are

not alleging that she was on the dodge. We lost track of her; we couldn’t find her.” RP

at 51. Ms. Shoemaker promised the trial court she would provide “solid contact

information” and was released. RP at 54. The State proved unable to contact her

thereafter, however, and a second material witness warrant was issued on November 18,

2016.



                                               6
No. 34959-4-III
State v. Williams


           At a telephonic hearing on November 18, 2016, several motions were heard and

both Mr. Williams and the State reported they were ready for trial. The State brought

with it to the hearing a form document, a “Colloquy and Defendant’s Waiver of Right to

Counsel,” that it asked the court to review with Mr. Williams. The trial court reviewed

the document with Mr. Williams on the record. It covered, e.g., Mr. Williams’s right to

self-representation, his education and his fluency in English, whether he had represented

himself in prior legal proceedings, his understanding of the charges against him and the

maximum penalties, his understanding that the judge could not help him, his

understanding of the legal rules that would apply, and whether Mr. Williams’s decision to

represent himself was voluntary. He indicated it was voluntary. Mr. Williams’s answers

were handwritten by someone on the form, which was filed, but Mr. Williams refused to

sign it.

           On November 21, the State moved the court to admit the statements to law

enforcement made by Ms. Shoemaker and La’Quan on the basis of “forfeiture by

wrongdoing,” if the two failed to appear for trial. CP at 75. It pointed to the recantation

statements that had led to the witness tampering charges and argued that Mr. Williams

“tacitly admitted” to ensuring Ms. Shoemaker’s and La’Quan’s absence from trial when

he told the prosecutor that neither would testify against him. CP at 113. The trial court

granted the motion over Mr. Williams’s objection.



                                               7
No. 34959-4-III
State v. Williams


       Mr. Williams waived his right to a jury trial and his bench trial went forward on

November 22. The trial court heard testimony from Deputy Vargas; from Officer Tom

Woods and Detective Brett Dammon of the Lewiston Police Department, who had

responded to the January 2016 domestic battery in Idaho; and from Detective Jackie

Nichols. Deputy Vargas was permitted to testify to the statements made to the 911

dispatcher and to him by Ms. Shoemaker and La’Quan. The court found Mr. Williams

guilty as charged and sentenced him to 60 months’ confinement. He appeals.

                                       ANALYSIS

       Mr. Williams makes 13 assignments of error, many to written findings and

conclusions entered by the court. His contentions can be summarized as five categories

of alleged error that we address in the order in which they occurred in the proceedings.

I.     THE AMENDED INFORMATION ADEQUATELY CHARGED FELONY VIOLATION OF A
       COURT ORDER

       For the first time on appeal, Mr. Williams challenges the constitutional sufficiency

of the amended information’s charge of felony violation of a court order, contending,

conclusorily, that “[t]he information in this case alleged misdemeanor violation of a no

contact order, but Williams was convicted of a felony violation of a no contact order.”

Appellant’s Opening Br. at 34 (emphasis added).

       “An information must contain [a]ll essential elements of a crime.” State v. Green,

101 Wash. App. 885, 889, 6 P.3d 53 (2000) (alteration in original) (internal quotation



                                             8
No. 34959-4-III
State v. Williams


marks omitted) (quoting State v. Kjorsvik, 117 Wash. 2d 93, 97, 812 P.2d 86 (1991)).

When, as here, a charging document is challenged for the first time on appeal, it must be

construed liberally. State v. Williams, 162 Wash. 2d 177, 185, 170 P.3d 30 (2007). We

need only determine if the necessary facts appear in any form in the charging document.

Id.

       RCW 26.50.110 generally makes it a gross misdemeanor for an individual who is

restrained by a protection order issued under certain Washington statutes or a valid

foreign protection order, and who knows of the order, to violate certain provisions of the

order. Subsection (4) of the statute elevates the violation to a class C felony if the

violation is an assault that does not amount to assault in the first or second degree, or if

conduct in violation of the order is reckless and creates a substantial risk of death or

serious bodily injury to another person. Mr. Williams appears to argue that the State’s

amended information is insufficient because it asserts that Mr. Williams’s violation was

an assault, but does not assert that his conduct was reckless and created a substantial risk

of death or serious physical injury to another. See Appellant’s Opening Br. at 37.

       RCW 26.50.110(4) provides two alternative means of committing felony violation

of a court order: violating it by committing an assault, or violating it by conduct that is

reckless and creates a substantial risk of death or serious injury to another person.1 The


       1
         The Washington Pattern Jury Instructions’ “to-convict” instruction for felony
violation of a court order recognizes that between them, subsections (4) and (5) of RCW

                                              9
No. 34959-4-III
State v. Williams


State charged only one means in the amended information: violation by an assault. It

stated:

                That on or about the 3rd day of May 2016, in Asotin County,
                Washington, the above named Defendant with knowledge that the
                Nez Perce County District Court, had previously issued a no contact
                order pursuant to Chapter 26.50 RCW in State of Idaho v. Rudy
                Eugene Williams, Cause No. CR-2016-0349, did violate the order
                while the order was in effect by assaulting Misty Shoemaker.
          Contrary to RCW 26.50.110(4); CLASS C FELONY; the maximum
          penalty for which is pursuant to RCW 9A.20.021: five (5) years
          incarceration and fine of ten thousand dollars ($10,000.00).

CP at 26. All of the essential elements are stated: a valid no contact order was in place,

Mr. Williams knew of it, Mr. Williams knowingly violated it, he violated it by assaulting

Ms. Shoemaker, and the assault occurred in Washington State.2

          The amended information sufficiently charged felony violation of a court order.



26.50.110 provide three alternative means of committing felony violation of a court
order: the two we have identified and, under subsection (5), violation by a defendant who
has twice been previously convicted for violating the provisions of a court order. It
includes all three, in bracketed language, to be used depending on the means that are
charged. 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:
CRIMINAL 36.51.02 (4th ed. 2016) (WPIC).
        The Note on Use to the WPIC states, “Care must be taken to limit the alternatives
to those that were included in the charging document and are supported by sufficient
evidence.” Id.
          2
         Even a non-element in this case—that the assault was a third degree assault
rather than a first or second degree assault—was disclosed on the second page of the
amended information. See State v. Ward, 148 Wash. 2d 803, 813, 64 P.3d 640 (2003)
(Unless a defendant is also charged with an assault in the first or second degree, there is
no need to state in the charging document that the predicate assault for felony violation of
a court order does not amount to a first or second degree assault.).

                                              10
No. 34959-4-III
State v. Williams


II.    THE TRIAL COURT DID NOT ABUSE ITS DISCRETION IN FINDING MR. WILLIAMS’S
       WAIVER OF THE RIGHT TO COUNSEL TO BE KNOWING, VOLUNTARY, AND
       INTELLIGENT

       A defendant who has been found competent to stand trial may ask to represent

himself or herself. See In re Pers. Restraint of Rhome, 172 Wash. 2d 654, 667, 260 P.3d
874 (2011). Self-representation is a constitutional right, implicit in the Sixth Amendment

right to counsel and explicitly guaranteed by article I, section 22 of the Washington

Constitution. Faretta v. California, 422 U.S. 806, 818-32, 95 S. Ct. 2525, 45 L. Ed. 2d
562 (1975); State v. Madsen, 168 Wash. 2d 496, 503, 229 P.3d 714 (2010).

       A waiver of the defendant’s right to counsel “must be not only voluntary, but

knowing and intelligent.” Rhome, 172 Wash. 2d at 667. A thorough colloquy on the record

about the dangers and disadvantages of self-representation is the preferred method of

ensuring an intelligent waiver of the right to counsel. City of Bellevue v. Acrey, 103
Wash. 2d 203, 211, 691 P.2d 957 (1984).

       “A waiver determination is an ad hoc determination that rests on a judge’s

evaluation of a defendant’s conduct, background, and experience.” Rhome, 172 Wash. 2d at

667-68. We review such a decision for an abuse of discretion, reversing only when the

decision was manifestly unreasonable, reached by applying the wrong legal standard, or

based on facts not supported by the record. Id. at 668. “Because the trial court has the

opportunity to observe a defendant’s demeanor and nonverbal conduct, appellate courts




                                            11
No. 34959-4-III
State v. Williams


owe considerable deference to a trial court’s finding in this regard.” State v. Floyd, 178
Wash. App. 402, 410, 316 P.3d 1091 (2013).

       Mr. Williams’s challenge to the validity of his waiver of his right to counsel

focuses on the passage of time between when the trial court found a waiver—October 17,

2016—and November 18, 2016, the date on which the trial court reviewed the State’s full

written colloquy with Mr. Williams on the record. It would have been preferable had all

of the points addressed by the written colloquy been covered with Mr. Williams in a more

formal way at the October hearing. Nevertheless, evidence in November 2016 that Mr.

Williams acted knowingly, voluntarily, and intelligently in waiving his right to counsel is

some evidence that he had acted knowingly, voluntarily, and intelligently in waiving the

same right four weeks earlier. And at the hearing on October 17, the trial court gave Mr.

Williams one of the most important admonitions, telling him,

       [I]f you represent yourself, ah, I can’t save you from up here. Ah, you’re
       going to be required . . . to know the laws of evidence and the rules of
       procedure just like any lawyer would be required to do. Ah, and any
       objection that the State has, I can’t play with kid gloves just because you’re
       representing yourself pro se; do you understand?

RP at 35.

       Mr. Williams was 39 years old, with a 10th grade education, and with no mental

health issues reflected in the record. He appears to have been criminally prosecuted eight

times before, so he was not new to the process. In proceedings taking place before the

October 17 hearing and at that hearing, he conducted himself respectfully and responded

                                             12
No. 34959-4-III
State v. Williams


in a rational way to the trial court’s comments and questions. Following a thorough

colloquy on November 18, he affirmed that he was voluntarily electing to represent

himself rather than by the lawyer appointed to represent him. We find no reason not to

defer to the trial court’s finding of waiver based on its evaluation of Mr. Williams’s

conduct, background, and experience.

III.   FORFEITURE BY WRONGDOING WAS NOT ESTABLISHED BY CLEAR, COGENT AND
       CONVINCING EVIDENCE, AND IT WAS ERROR TO ADMIT THE STATEMENTS OF MS.
       SHOEMAKER AND LA’QUAN ON THAT BASIS

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against him.” U.S. CONST.

amend. VI. In practice, this ordinarily means that if the State wishes to present a

witness’s prior testimonial statements at trial, the witness must be truly unavailable and

the defendant must have had a prior opportunity for cross-examination. Crawford v.

Washington, 541 U.S. 36, 59, 68, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). But the

confrontation right is subject to forfeiture, see id., and it was “forfeiture by wrongdoing,”

recognized by our Supreme Court in State v. Mason, 160 Wash. 2d 910, 926, 162 P.3d 396

(2007), and clarified by the United States Supreme Court in Giles v. California, 554 U.S.
353, 128 S. Ct. 2678, 171 L. Ed. 2d 488 (2008), that the State argued made Ms.

Shoemaker’s and La’Quan’s statements admissible against Mr. Williams.

       “The doctrine of forfeiture by wrongdoing holds that a criminal defendant waives

his Sixth Amendment confrontation rights if the defendant is responsible for the witness’s

                                             13
No. 34959-4-III
State v. Williams


absence at trial.” State v. Dobbs, 167 Wash. App. 905, 912, 276 P.3d 324 (2012) (Dobbs I)

(citing Mason, 160 Wash. 2d at 924), aff’d, 180 Wash. 2d 1, 320 P.3d 705 (2014) (Dobbs II).

This court has held that application of the doctrine “requires a finding that (1) the

defendant engaged in wrongdoing; (2) the wrongdoing was intended to render the absent

witness unavailable at trial; and (3) the wrongdoing did, in fact, render the witness

unavailable at trial.” State v. Tyler, 138 Wash. App. 120, 128, 155 P.3d 1002 (2007) (citing

United States v. Gray, 405 F.3d 227, 241 (4th Cir. 2005)). “Once the State shows that the

defendant’s conduct is the reason for the witness’s absence, the State may introduce the

witness’s out-of-court statements.” Dobbs I, 167 Wash. App. 912 (citing Mason, 160
Wash. 2d at 924).

       The State must prove the causal link between the defendant’s conduct and the

witness’s absence by clear, cogent, and convincing evidence. Id. at 912-13. The

evidence must also establish that the defendant engaged in the conduct “with the

intention to prevent the witness from testifying.” Dobbs II, 180 Wash. 2d at 11. As

observed in Justice Souter’s concurring opinion in Giles, the history of the doctrine

provides a “substantial indication that the Sixth Amendment was meant to require some

degree of intent to thwart the judicial process before thinking it reasonable to hold the

confrontation right forfeited; otherwise the right would in practical terms boil down to a

measure of reliable hearsay, a view rejected in Crawford v. Washington, 541 U.S. 36, 124
S. Ct. 1354, 158 L. Ed. 2d 177 (2004).” Giles, 554 U.S. at 380 (Souter, J., concurring).

                                             14
No. 34959-4-III
State v. Williams


Whether Mr. Williams’s confrontation right was violated by admission of the statements

is an issue we review de novo. Dobbs II, 180 Wash. 2d at 10.

       Given the elements of the doctrine, Mr. Williams’s witness tampering conduct—

the materials he prepared and attempted to send to Ms. McNeill—did not support the

required causation because the envelope was not delivered.

       Giles recognized that a history of domestic abuse and threats of abuse intended to

dissuade a victim from resorting to outside help can be relevant to the issues of causation

and intent, as can evidence of ongoing criminal proceedings at which the victim was

expected to testify. 554 U.S. at 377. In Mason, our Supreme Court found evidence of a

victim’s reports of threats of abuse to be relevant to causation and intent where the victim

was threatened by the defendant with death, was released by the defendant only after

promising not to call police, and later called a victim’s advocate “expressing fear for his

life and begging to sleep in jail for safety.” Mason, 160 Wash. 2d at 916. At the same time,

the Mason court recognized that the clear, cogent, and convincing standard is “not an

easy standard to meet.” Id. at 927 (emphasis added).

       Finding forfeiture by wrongdoing in this case would make the clear, cogent, and

convincing standard of proof “an easy standard to meet” in most domestic violence cases.

The trial court was presented with two instances of domestic violence against Ms.




                                             15
No. 34959-4-III
State v. Williams


Shoemaker. Neither was shown to involve a substantial injury.3 Both were reported to

police. At the hearing on the State’s motion to release Ms. Shoemaker from custody

following her arrest on a material witness warrant—a hearing that took place only three

weeks before the trial—the prosecutor stated, “[W]e are not alleging that she was on the

dodge.” RP at 51. In her own testimony to the court at the hearing, she admitted she had

been given a time and date to appear to be interviewed by the prosecutor “but at that time

I just wasn’t really paying attention.” RP at 49. “I wasn’t trying to hide or anything like

that from them.” Id. When Mr. Williams objected to the prosecutor speaking to Ms.

Shoemaker without someone else present, protesting that she would be “manipulated”

into signing something, she responded, “No, I’m not Rudy. I will not be. It’s not—

they’re not like that, Rudy, at all.” RP at 52.

       As Mr. Williams argued in opposition to the statements’ admission, he had been in

custody since his arrest and the State presented no evidence that he had successfully

discouraged or made threats about witness attendance, directly or indirectly, to anyone

outside. The State’s evidence made it no more likely that Ms. Shoemaker’s failure to

appear at trial was the result of intentional conduct by Mr. Williams designed to keep her



       3
         At trial, the lead officer who investigated the domestic battery of Ms. Shoemaker
in Idaho testified that upon responding to a 911 call, he observed a slight swelling of Ms.
Shoemaker’s cheek, but no redness or bruising. A second officer did not observe any
injury to Ms. Shoemaker, but explained that as a cover officer, he “kind of stood back.”
RP at 186.

                                              16
No. 34959-4-III
State v. Williams


away than it was the result of her own volition. The State did not present the clear,

cogent and convincing evidence required to overcome Mr. Williams’s confrontation

right.

         Even where evidence’s admission was constitutional error, the error is harmless “if

the appellate court is assured beyond a reasonable doubt that the . . . verdict cannot be

attributed to the error.” State v. Lui, 179 Wash. 2d 457, 495, 315 P.3d 493 (2014), aff’d,

188 Wash. 2d 525, 397 P.3d 90 (2017). In determining whether confrontation clause error

is harmless, we examine whether the untainted evidence was “so overwhelming that it

necessarily leads to a finding of guilt.” Id.

         The erroneous admission of Ms. Shoemaker’s and La’Quan’s statements is

harmless in the case of Mr. Williams’s conviction for felony violation of a court order.

Mr. Williams’s statements on the night of the alleged assault were properly admitted, as

were Deputy Vargas’s observations at Mr. Williams’s home and the Idaho protection

order. That evidence was sufficient to support findings of fact by the court that support,

in turn, its conclusion that Mr. Williams was guilty of felony violation of a court order.

We are satisfied beyond a reasonable doubt that the verdict cannot be attributed to the

erroneous admission of Ms. Shoemaker’s and La’Quan’s statements.

         Mr. Williams makes a separate evidence sufficiency challenge to the witness

tampering and assault charges. We address whether the erroneous admission of Ms.



                                                17
No. 34959-4-III
State v. Williams


Shoemaker’s and La’Quan’s statements was harmless with respect to those charges in

connection with the following discussion of the evidence sufficiency challenges.

IV.    THE STATE’S EVIDENCE OF WITNESS TAMPERING AS CHARGED IN COUNTS 3 AND 4
       WAS SUFFICIENT AND IN CONNECTION WITH THOSE COUNTS, ADMISSION OF MS.
       SHOEMAKER’S AND LA’QUAN’S STATEMENTS WAS HARMLESS

       A claim of insufficiency admits the truth of the State’s evidence and all reasonable

inferences from it. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). When a

defendant challenges the sufficiency of the evidence to convict, this court reviews the

evidence in the light most favorable to the State and determines whether any rational trier

of fact could have found the elements of the charged crime beyond a reasonable doubt.

State v. Brown, 162 Wash. 2d 422, 428, 173 P.3d 245 (2007).

       A person is guilty of witness tampering if he attempts to induce a witness or a

person he has reason to believe is about to be called as a witness in any official

proceeding to testify falsely, withhold testimony, or fail to appear. RCW 9A.72.120(1).

Proof of the defendant’s specific intent to obstruct justice is not required. State v.

Rempel, 53 Wash. App. 799, 805, 770 P.2d 1058 (1989) (Rempel I), rev’d on other

grounds, 114 Wash. 2d 77, 785 P.2d 1134 (1990) (Rempel II). It is sufficient to prove the

defendant knew the person approached was going to be a witness. Id.




                                              18
No. 34959-4-III
State v. Williams


       For purposes of this insufficiency claim, Mr. Williams admits that he handwrote

the cover letter, the instruction letter, and the recantation statements.4 Relying on our

Supreme Court’s decision in Rempel II, he argues that his words did not literally contain

a request to withhold testimony, an express threat, or a promise of any reward. In Rempel

II, the Supreme Court reversed the conviction for attempted rape of a defendant who

called the victim from jail and apologized, stating “‘it’” was going to ruin his life and

asking that she “‘drop the charges.’” 114 Wash. 2d at 83. Literally, the court concluded,

the defendant was not asking the victim to lie or absent herself, but was only acting on his

lay person’s belief that a complaining witness can cause a prosecution to be discontinued.

Id. Rempel II holds, however, that the State “is entitled to rely on the inferential meaning

of the words and the context in which they were used.” Id. at 83-84.

       The trial court in this case made the following finding about the January 17, 2016

domestic battery in Idaho, which is supported by the evidence:

       On January 17, 2016, Officer Tom Woods of the Lewiston Police
       Department responded to a domestic violence call at the Cedars Inn in
       Lewiston, Idaho. Ms. Shoemaker told Officer Woods that Rudy Williams
       had punched her in the face. Lisa Bond, a witness, told Officer Woods that
       she had observed Mr. Williams punch Ms. Shoemaker in the face. Mr.
       Williams admitted to law enforcement that he hit Ms. Shoemaker in the
       face because Ms. Shoemaker had disrespected him in front of other females
       and his children.


       4
         Mr. Williams’s statement of the case appears to question Detective Nichols’
qualifications as a handwriting expert and the evidence on which she relied, but he has
not assigned error to the admission of her testimony.

                                             19
No. 34959-4-III
State v. Williams


CP at 102-03 (Finding of Fact (FF) 4).

       Relying on the inferential meaning of the words in the recantation statements and

the context, the trial court found that Mr. Williams had prepared a recantation statement

for Lisa Bonds for use in Mr. Williams’s pending domestic battery prosecution in Idaho,

“which said that while Mr. Williams was very verbally abusive at the Cedar’s Inn Motel

in Lewiston, Idaho, Mr. Williams never touched Ms. Shoemaker.” CP at 103 (FF 8). It

found that Mr. Williams had prepared a recantation statement for Ms. Shoemaker for use

in the Idaho prosecution “which said that Mr. Williams has never, at any time, put his

hands on Ms. Shoemaker.” CP at 103 (FF 9).

       Weighing the evidence from Officer Woods, the instructions to Ms. McNeill, and

the recantation statements, the trial court found that “Mr. Williams wrote these letters in

[an] effort to have Ms. Bond and Ms. Shoemaker give false testimony.” CP at 104 (FF

11). All of these findings are supported by the evidence. They supported the trial court’s

conclusions of law that Mr. Williams was guilty of witness tampering as charged in

counts 3 and 4, dealing with recantation statements to be used in the Idaho prosecution.

       The erroneous admission of Ms. Shoemaker’s and La’Quan’s statements under the

forfeiture by wrongdoing doctrine is harmless in the case of Mr. Williams’s convictions

for witness tampering as charged in counts 3 and 4. Officer Woods’s testimony was

admitted without objection by Mr. Williams. Even if Ms. Shoemaker’s statement to

Officer Woods was intended to be covered by the forfeiture by wrongdoing ruling (and it

                                             20
No. 34959-4-III
State v. Williams


is not clear that it was), Ms. Shoemaker and Mr. Williams both told Officer Woods that

Mr. Williams had punched Ms. Shoemaker in the face. This was sufficient to establish

that the Idaho recantation statements Mr. Williams had drafted for Ms. Bonds and Ms.

Shoemaker were both false. We are satisfied beyond a reasonable doubt that the verdicts

on counts 3 and 4 cannot be attributed to the court’s erroneous admission of Ms.

Shoemaker’s and La’Quan’s statements.

V.     THE STATE’S EVIDENCE OF ASSAULT AS CHARGED IN COUNT 2 AND WITNESS
       TAMPERING AS CHARGED IN COUNT 5 WAS SUFFICIENT, BUT IN CONNECTION WITH
       THOSE COUNTS, ADMISSION OF MS. SHOEMAKER’S AND LA’QUAN’S STATEMENTS
       WAS NOT HARMLESS ERROR; RETRIAL IS REQUIRED

       As already explained, a claim of insufficiency admits the truth of the State’s

evidence and all reasonable inferences from it. In a case such as this, where the trial

court erred in admitting particular pieces of evidence, the claim of insufficiency (the

remedy for which is dismissal rather than retrial) admits the truth of all the evidence

admitted by the trial court, including the erroneously admitted evidence. Lockhart v.

Nelson, 488 U.S. 33, 41, 109 S. Ct. 285, 102 L. Ed. 2d 265 (1988); State v. Jasper, 174
Wash. 2d 96, 120, 271 P.3d 876 (2012). We exclude the erroneously admitted evidence in

deciding whether the error was harmless, however.

       Mr. Williams argues that the State failed to prove that he caused “bodily harm” to

Ms. Shoemaker, which is a required element of third degree assault. RCW

9A.36.031(1)(d) provides that “[a] person is guilty of assault in the third degree if he or



                                             21
No. 34959-4-III
State v. Williams


she, under circumstances not amounting to assault in the first or second degree: . . . (d)

With criminal negligence, causes bodily harm to another person by means of a weapon or

other instrument or thing likely to produce bodily harm.” (Emphasis added.) The

definition section of chapter 9A.04 RCW provides in relevant part that “‘bodily harm’

means physical pain or injury, illness, or an impairment of physical condition.” RCW

9A.04.110(4)(a).

       When it comes to “physical pain,” a trier of fact presented with photographs of an

injury may draw reasonable inferences about the amount of physical pain inflicted. State

v. Brown, 60 Wash. App. 60, 67, 802 P.2d 803 (1990), overruled on other grounds by State

v. Chadderton, 119 Wash. 2d 390, 398, 832 P.2d 481 (1992) (jury was presented with

photographs and could draw inferences about pain suffered by child spanked with a belt).

Ms. Shoemaker called 911 to report being struck. She was upset and crying when

Deputy Vargas arrived. According to the deputy, “She had a complaint of pain on her

knee where she was reportedly struck for the third time.” RP at 158. Ms. Shoemaker’s

complaint of pain was direct evidence, and the trial court was entitled to draw inferences

from the photograph, the 911 call, and Deputy Vargas’s description of her demeanor.

       As to physical “injury,” Mr. Williams provides no authority for his argument that

a mark on skin left by being struck by a belt does not qualify. Appellant’s Opening Br.

at 33. The word “injury” is not defined by statute, but its common dictionary meaning

includes “hurt, damage, or loss sustained.” WEBSTER’S THIRD NEW INTERNATIONAL

                                             22
No. 34959-4-III
State v. Williams


DICTIONARY 1164 (1993). A mark on skin that reveals the body’s repair response (a

burn, a bruise, a welt) is, in common parlance, an injury. Deputy Vargas used the term in

this way when examined at trial, understanding and using the term “injuries” to refer to

the welts on Ms. Shoemaker’s back and her complaint of knee pain. E.g., RP at 134,

136-38.

       Sufficient evidence supported the trial court’s verdict on the assault charge.

       With respect to the assault charge, however, the error in admitting Ms.

Shoemaker’s and La’Quan’s statements was not harmless. Without their statements,

Deputy Vargas’s photograph and description of the welts that he observed was

admissible, but the only admissible explanation for them was Mr. Williams’s: that they

were caused when Ms. Shoemaker and the children were horsing around with a belt,

something he had nothing to do with. The assault charge must be reversed and remanded

for a new trial.

       Count 5, the tampering with a witness charge based on Mr. Williams’s preparation

of Ms. Shoemaker’s recantation statement for this matter, meets the same fate. The

evidence was sufficient: the trial court found from Ms. Shoemaker’s and La’Quan’s

statements to Deputy Vargas that Mr. Williams had struck her with a belt three times and

it found that the recantation statement prepared by Mr. Williams “said that Ms.

Shoemaker falsely accused Mr. Williams and that while Mr. Williams is not physically



                                             23
No. 34959-4-III
State v. Williams


abusive, he is mentally abusive.” CP at 104 (FF 10)5. It found that “Mr. Williams wrote

these letters in [an] effort to have Ms. Bond and Ms. Shoemaker give false testimony.”

Id. Its findings are supported by the evidence and, in turn, support its conclusion of law

that Mr. Williams was guilty of witness tampering as charged in count 5.

       With respect to this charge, too, the error in admitting Ms. Shoemaker’s and

La’Quan’s statements was not harmless. Only their statements provide the basis for the

trial court’s finding that the recantation handwritten for Ms. Shoemaker by Mr. Williams

was false. Witness tampering as charged in count 5 must be reversed and remanded for a

new trial.

                     STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds (SAG), Mr. Williams raises two. The

first—that his waiver of counsel was not knowing, voluntary, or intelligent—has been

adequately addressed by his appellate lawyer and will not be considered further. See

RAP 10.10(a).

       His second is that he received ineffective assistance of counsel from Mr. Laws.

The Sixth Amendment guarantees a criminal defendant the right to effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). To establish ineffective assistance of counsel, a defendant must demonstrate that


       5
        The December 27, 2016 findings of fact and conclusions of law after bench trial
contains two findings numbered 10. We refer to the first finding of fact 10.

                                            24
No. 34959-4-III
State v. Williams


a lawyer's representation was deficient and that the deficient representation prejudiced

him. State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995).

       Mr. Laws was relieved from his role as counsel at the hearing on October 17. Mr.

Williams' s SAG fails to provide specifics of any deficient representation or prejudice

resulting from deficient performance provided while Mr. Laws served as counsel. If Mr.

Williams has evidence outside of the trial record that would establish specific acts of

deficient representation and resulting prejudice, his remedy is to file a personal restraint

petition, supported by the required evidence.

       We affirm Mr. Williams' s convictions for count 1 ( felony violation of a court

order), and counts 3 and 4 (witness tampering). We reverse his convictions for count 2

(assault in the third degree) and count 5 (witness tampering), and remand for further

proceedings consistent with this opinion ..

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                                   Fearing, J.

                                              25
No. 34959-4-III
State v. William
Appendix




                   26
No. 34959-4-III
State v. William
Appendix




                   27
No. 34959-4-III
State v. William
Appendix




                   28
No. 34959-4-III
State v. William
Appendix




                   29
No. 34959-4-III
State v. William
Appendix




                   30
No. 34959-4-III
State v. William
Appendix




                   31